726 F. Supp. 2d 1 (2010)
Giuseppe MARROTTA, et al., Plaintiffs,
v.
SUFFOLK COUNTY, Defendant.
Richard Brown et al., Plaintiffs,
v.
Suffolk County, Defendant.
Civil Action Nos. 05-10032-WGY, 05-10188-WGY.
United States District Court, D. Massachusetts.
July 29, 2010.
*3 Daniel W. Rice, Glynn, Landry & Rice, LLP, William T. Harrington, Boston, MA, for Plaintiffs.
James M. Davin, Russell T. Homsy, Suffolk County Sheriff's Department, Boston, MA, for Defendant.

MEMORANDUM AND ORDER
YOUNG, District Judge.
This motion for attorneys' fees follows a settlement agreement between Suffolk County ("Suffolk") and certain unionized correction officers employed by Suffolk (the "Officers").

I. INTRODUCTION
In January of 2005, complaints were filed independently by line officers assigned to the Suffolk County House of Correction, in Marotta v. Suffolk County, No. 05-10032, and superior officers assigned to the Suffolk County House of Correction and the Suffolk County Jail, in Brown v. Suffolk County, No. 05-10188, against Suffolk alleging violations of the Fair Labor Standards Act ("FLSA") for failure to calculate hours worked adequately and compensate for overtime wages.[1] On November 28, 2007 the actions were consolidated. The Officers filed a Motion for Partial Summary Judgment on November 15, 2007 and trial was set for January 22, 2008. While the Motion for Partial Summary Judgment was pending, a settlement agreement was reached by the parties and the Officers filed a Stipulation of Dismissal on January 22, 2008. The agreement entitled the Officers to unpaid wages in an amount calculated by Price-WaterhouseCoopers for the maximum limitations period under the FLSA, three years from the date of each individual officer's filing of consent, and an equal amount in liquidated damages. Pls.' Pet. Att'ys' Fees Ex. 2, ECF No. 127.[2] Those Officers now move to recover attorneys' fees and costs pursuant to the FLSA's penalty provision, 29 U.S.C. § 216(b). Suffolk, in response, asks this Court to reduce the amount of fees and costs to which the Officers are entitled. Opp'n Pls.' Pet. Att'ys' Fees, ECF No. 130.

II. DISCUSSION
A prevailing party in an FLSA action is entitled to reasonable attorneys' *4 fees and costs. 29 U.S.C. § 216(b). Thus, the Officers, as prevailing parties[3] under the settlement agreement, are entitled to reasonable attorneys' fees and costs.
It is well settled that a reasonable amount of fees is determined pursuant to the "lodestar approach," which involves calculating "the number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate." Gay Officers Action League v. Puerto Rico, 247 F.3d 288, 295 (1st Cir.2001) (quoting Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933, 76 L. Ed. 2d 40 (1983)); Mogilevsky v. Bally Total Fitness Corp., 311 F. Supp. 2d 212, 216 (D.Mass.2004) (applying the lodestar standard to an FLSA action). The resulting lodestar figure is presumptively reasonable, although the Court retains discretionary authority to adjust the figure upward or downward. Lipsett v. Blanco, 975 F.2d 934, 937 (1st Cir.1992).

A. The Officers' Request
The Officers requested attorneys' fees, as summarized in the table below, total $446,135. Pls.' Pet. Att'ys' Fees 19.


Name         Hours            Rate         Total
Daniel W.
Rice         1178.57 hours    $375/hour    $441,962.50
Bryan C.
Decker       6.10 hours       $375/hour    $ 2,622.50[4]
Darlene
Delaney      31.00 hours      $50/hour     $ 1,550.00

The Officers also sought an additional $1,418.76 in costs. Id.

B. Reasonable Hourly Rate
This Court will apply an hourly rate in accordance with the prevailing rates in the community considering the qualifications, experience, and competence of the requesting attorneys. Gay Officers Action League, 247 F.3d at 295. The party seeking attorneys' fees bears the burden of establishing the reasonableness of the requested rate. Blum v. Stenson, 465 U.S. 886, 895 n. 11, 104 S. Ct. 1541, 79 L. Ed. 2d 891 (1984). In order to satisfy this burden, the requesting party, through affidavits and other satisfactory evidence, must: (1) establish the experience and skill of her attorneys; and (2) inform the Court of the prevailing market rate in the community for similarly situated attorneys. Mogilevsky, 311 F.Supp.2d at 216.
The Officers requested an hourly rate of $375 for Attorney Daniel W. Rice, lead counsel on this matter, $375 for Attorney Bryan C. Decker, employed to assist in calculating damages for this matter, and $50 for Darlene Delaney, an independent contractor employed to assist in distributing damage awards and recording settlement agreements. Pls.' Pet. Att'ys' Fees 11, 18-19.
Suffolk disputes the reasonableness of Rice's hourly rate. Opp'n Pls.' Pet. Att'ys' Fees 6. The Officers, in support of their petition, submit an affidavit by Rice detailing his long and impressive career in employment law. Pls.' Pet. Att'ys' Fees Ex. 1. After graduating cum laude from Suffolk University Law School in 1991, Rice started as an associate attorney with Mirick, O'Connell, DeMallie & Lougee and later spent three years as an employee-union representative. Id. ¶ 4. Presently, Rice is a partner in the firm Glynn, Landry & Rice, LLP, where he has focused his *5 practice for the last fourteen years on representing employees in actions arising from federal and state law. Id. ¶ 5. Rice reports obtaining successful recoveries for numerous clients, including in FLSA claims. Id. ¶¶ 6, 8-9.
The Officers further assert that $375 is the prevailing hourly rate for an attorney of Rice's caliber. Pls.' Pet. Att'ys' Fees 14. The Officers proffer an affidavit of Attorney Robert S. Mantell, President of the Massachusetts Employment Lawyers Association and an attorney with the firm of Rodgers, Powers & Schwartz, LLP, contending that $375 per hour is the prevailing market rate for attorneys with similar experience and skill to Rice. Pls.' Pet. Att'ys' Fees Ex. 11 ¶¶ 1-2, 6. Courts have awarded higher or comparable hourly rates in similar employment law matters. See, e.g., DiFiore v. Am. Airlines, No. 07-10070, 2010 WL 623635, at *5 (D.Mass. Feb. 18, 2010) (awarding lead attorney in a Massachusetts Tips Law action an hourly rate of $400); Tuli v. Brigham & Women's Hosp., Inc., No. 07-12338, Mem. and Order Granting Att'ys' Fees, ECF No. 359, at *3-4 (D. Mass. Jun. 8, 2009) (Gertner, J.) (awarding the following hourly rates, in a hostile work environment and retaliation action to attorneys at a large Boston firm: $630-735 for partners, $570-615 for lead counsel, $410-495 for a fourth year associate, $320-385 for a second year associate, and $320 for a first year associate). In Walsh v. Boston Univ., 661 F. Supp. 2d 91, 111 (D.Mass.2009), Judge Stearns awarded the lead attorney in an employment discrimination action an hourly rate of $350 an hour. But see Mills v. Cabral, No. 06-10133, 2010 WL 2553889, at *1 (D.Mass. June 18, 2010) (Stearns, J.) (awarding, in a similarly situated case against Suffolk, lead attorney $350 per hour for core tasks and $225 per hour for non-core tasks).
Suffolk contends that a rate of $375 per hour is excessive for a small firm located outside of Boston and that Rice impermissibly billed at this hourly rate for both "core" and "non-core" legal work. Opp'n Pls.' Pet. Att'ys' Fees 3-4, 6. This Court, although previously distinguishing between the fee apportioned to core and non-core work, no longer recognizes such a distinction. "[T]he lodestar calculation will yield a presumptively correct result and... `additional tinkering merely serves to double count some factors.'" Mogilevsky, 311 F.Supp.2d at 217 (quoting System Mgmt., Inc. v. Loiselle, 154 F. Supp. 2d 195, 209 (D.Mass.2001)). At the same time, this Court will not "permit an attorney to recover his `standard hourly rate ... for performing tasks appropriate to either a less experienced lawyer or a secretary or paralegal.'" Mogilevsky, 311 F.Supp.2d at 217-18 (quoting McMillan v. Mass. Soc. for Prevention of Cruelty to Animals, 140 F.3d 288, 308 (1st Cir.1998)). Rice performed many such tasks and frequently failed adequately to identify the nature of the work alleged. See id.; cf. Williams v. Town of Randolph, 574 F. Supp. 2d 250, 253 (D.Mass.2008) (noting the problematic nature of "general notations, such as `research,' `case law review,' and `client conference'" in an attorney's billing records). Accordingly, this Court concludes that a compromised-hourly rate of $350 is reasonable considering Rice's qualifications and performance in this matter, and applies to the reasonable number of hours Rice expended.
Similarly, an hourly rate of $350 is reasonable for Decker. Although the Officers submit an affidavit of Decker describing his impressive credentials and experience as a partner at Sandulli Grace, P.C., here his work was limited merely to assisting and corresponding with Rice regarding wage calculations. See Pls.' Pet. Att'ys' *6 Fees Exs. 15, 16 ¶ 4. Thus, the Officers may only recover a fee for Decker's reasonable hours expended at the reduced rate of $350 per hour.
The Officers also request that the reasonable number of hours expended by Delaney, a former legal assistant of Glynn, Landry & Rice, LLP, hired as an independent contractor to assist in the matter, be billed at $50 per hour. Pls.' Pet. Att'ys' Fees 19. Suffolk does not dispute this hourly rate and this Court concludes that $50 for a legal assistant is reasonable. See Walsh, 661 F.Supp.2d at 113 (holding that a rate of $75 per hour is "roughly in line" with rates for legal interns); Guckenberger v. Boston Univ., 8 F. Supp. 2d 91, 107 (D.Mass.1998) (Saris, J.) (ruling that the prevailing rate for law clerks and paralegals is $40 per hour for core work and $60 per hour for non-core work).

C. Hours Reasonably Expended
To finish the lodestar calculation, the Court must determine the hours reasonably expended on this matter. The attorney seeking fees bears the burden of providing the Court the number of hours expended shown by "detailed contemporaneous time records" to avoid substantial reduction or, in extreme cases, disallowance of a fee award. Grendel's Den, Inc. v. Larkin, 749 F.2d 945, 952 (1st Cir.1984). The Officers generally have met this burden by providing contemporaneous billing records, see Pls.' Pet. Att'ys' Fees Ex. 5.; however the Court is not "handcuffed by counsel's submission" and will exercise independent judgment in determining the reasonable number of hours devoted. United States v. Metro. Dist. Comm'n, 847 F.2d 12, 18 (1st Cir.1988). The Court will subtract hours that were "unreasonably, unnecessarily, or inefficiently devoted to the case." Torres-Rivera v. O'Neill-Cancel, 524 F.3d 331, 336 (1st Cir.2008) (citing Hensley, 461 U.S. at 434, 103 S. Ct. 1933). This Court reviews only those fees that are contested by Suffolk and, pursuant to a detailed analysis of the billing records, makes the following reductions.

1. Communications Regarding Unrelated Matters
Suffolk asserts that the Officers' inclusion of communications between Rice and Attorney Bradford Louison in their request for fees is unreasonable, as the communications regard an unrelated matter. Opp'n Pls.' Pet. Att'ys' Fees 4. Louison represents correction officers in a separate FLSA suit against Suffolk, Mills v. Cabral, No. 06-10133. Because these communications appear to concern a separate suit, or are otherwise insufficiently detailed in the billing summary, this Court will subtract them from the total number of hours reasonably spent. See Pls.' Pet. Att'ys' Fees 10 (describing Mills as a "similar action brought by corrections officers"). The deductions, as described in the table[5] below, total 5.30 hours.[6]
Table 1: Deductions for Communications Regarding Unrelated Matters


*7
                                                                        Hours       Hours
 Date          Description                                           Reported    Deducted
 8/23/2005     Conferred with BPD attorney on related                     .10         .10
               actions involving City of Boston.
 4/3/2006      Conferred with [redacted] about Boston police              .10         .10
               Case.
 10/17/2006    Conferred with counsel for Jail employees                  .40         .40
               (Brad Louison) about facts supporting claims;
               reviewed records regarding the same.
 11/9/2006     Conferred with attorney for Jail employees                 .40         .40
               (Louison) regarding differential and overtime
               issues.
 1/12/2007     Conferred with attorney for Jail employees                 .20         .20
               (Louison) about differential issues.
 2/9/2007      Conferred with counsel in related action about             .20         .10
               liability issues; review of documents regarding
               the same.
 2/20/2007     Conferred with K-9 officer ([redacted]) about             3.90         .20[7]
               facts supporting claim, including seminar and
               admissions made by Department official; conferred
               with [redacted] about differential issues;
               conferred with Brad Louison about liability
               issues; researched law regarding the same.
 2/26/2007     Conferred with opposing counsel regarding issues           .70         .20
               in case; conferred with counsel in related
               case regarding the same; preparation for
               conference and meetings.
 9/13/2007     Conferred with opposing counsel regarding possible        4.90         .20
               regular rate formula; reviewed proposed
               stipulation; conferred with [redacted] regarding
               the same; conferred with Brad Louison
               about the same; reviewed practice materials on
               this issue.
 10/26/2007    Correspondence with Brad Louison regarding                 .10         .10
               case status.
 11/16/2007    Conferred with opposing counsel about related             5.10         .20
               action and remaining disputes; status proposal
               to submit damage calculation to a special master;
               conferred with [redacted] regarding the
               same; review of documents regarding collective
               bargaining/FLSA interplay; responded to
               concerns raised by Defendant and clients;
               conferred with counsel in related action, Brad
               Louison.
 8/24/2008     Conferred with clients ([redacted]) about                  .70         .20
               damage summaries and payments; conferred
               K-9 officers ([redacted]) regarding the same;
               conferred with Brad Louison (JOSAC
               attorney) about resolution.
 8/17/2009     Conferred with JOSAC attorney (Louison)                    .20         .20
               about case status, areas of mutual concern.



*8
 9/29/2009     Reviewed summaries and release forms for                  1.50         .20
               transmission to clients not yet paid; correspondence
               to opposing counsel with release to client;
               conferred with Jail union attorney (Louison)
               about related case; release in light of apparent
               continued violation.
 10/3/2009     Conferred with JOSAC attorney about case;                  .20         .10
               conferred with Scott Walker about case
               resolution.
 10/8/2009     Preparation for meeting with JOSAC attorney               2.10        2.00
               (Louison) for case settlement issues; review of
               documents regarding the same; correspondence
               with him about settlement issues, continuing
               violations; conferred with client
               ([redacted]) about payment status.
 1/28/2010     Conferred with counsel in related action about             .40         .40
               contempt request against Sheriff's Department
               for failure to pay settlements.
__________________________________________________________________________________________
 Total                                                                  21.20        5.30
__________________________________________________________________________________________


2. Post-Settlement Communications
Suffolk disputes Rice's billable hours for post-settlement "communications," alleging they are patently excessive. Opp'n Pls.' Pet. Att'ys' Fees 4-5. Rice, while duty-bound to provide competent and diligent representation to the Officers, has an obligation to exercise "billing judgment" to ensure that a good faith effort is made to exclude excessive or redundant hours from his fee request. See Hensley, 461 U.S. at 434, 103 S. Ct. 1933 ("In the private sector, `billing judgment' is an important component in fee shifting. It is no less important here. Hours that are not properly billed to one's client also are not properly billed to one's adversary pursuant to statutory authority.") (quoting Copeland v. Marshall, 641 F.2d 880, 891 (D.C.Cir.1980) (en banc)). This Court recognizes the importance in keeping clients well informed and that, because of the multitude of clients involved and length of the litigation, Rice had an increased burden to do so. Nonetheless, the number of hours expended on this task here was excessive. Rice's billing summary was "liberally peppered" with notations charging for post-settlement communications and conferences. See Dixon v. Int'l Bhd. of Police Officers, 434 F. Supp. 2d 73, 81 (D.Mass.2006) (quoting Wilcox v. Stratton Lumber, Inc., 921 F. Supp. 837, 846 (D.Me. 1996)). Again, because of Rice's block billing, the Court estimated the time spent on such communications as totaling 244.93 hours, shown in the fourth column of table 2 below.[8] Further, such notations are frequently redundant and nondescript. For example, charges are made for both "conferring" with clients regarding wage summaries and then again for "corresponding" with clients regarding the same.[9] As a result, this Court deems that the total reported hours expended on communications post-settlement (244.93 hours) shall *9 be reduced by twenty percent, or 48.986 hours.
Table 2: Hours Expended on Communications Post-Settlement


                                                                     Hours       Communication
 Date          Description                                           Reported    Hours
 1/19/2008     Conferred with K-9 officers ([redacted], [redacted],      2.60        2.00
               [redacted], [redacted], [redacted])
               about settlement agreement; review of documents
               relating to the same; conferred with
               [redacted] and [redacted] about settlement on
               differential claims.
 1/20/2008     Conferred with [redacted] and K-9 officers                 .80         .80
               about resolution, issues relating to the same.
 1/21/2008     Conferred with [redacted] about settlement                2.70        2.70
               conditions, concerns about records, and other
               issues affecting union.
 1/27/2008     Conferred with [redacted] about memorandum,               2.20        1.20
               issues regarding calculations; reviewed and revised
               memorandum on basis of his comments.
 1/28/2008     Conferred with [redacted] and opposing counsel             .60         .40
               about consent and calculation issue; reviewed
               documents regarding the same.
 1/31/2008     Conferred with [redacted] about consent and               1.20        1.20
               payment issues.
 2/5/2008      Conferred with [redacted] about calculation                .30         .30
               issue, issues covered in memo.
 2/6/2008      Conferred with [redacted] and [redacted] regarding        2.00        1.50
               damage calculations and other matters;
               reviewed documents relative to damages; conferred
               with opposing counsel regarding PWC
               calculations.
 2/7/2008      Conferred with [redacted] and [redacted] regarding        2.40        2.00
               damage calculation; correspondence
               regarding the same; coordination of information
               regarding consents and plaintiffs included
               in action.
 2/8/2008      Conferred with [redacted] about consent issue.             .10         .10
 2/14/2008     Conferred with Captains' union representative              .80         .80
               ([redacted]) regarding resolution, damage
               calculation.
 2/15/2008     Conferred with representatives of Captains                1.00        1.00
               union ([redacted]) and Local 419 ([redacted])
               regarding damage calculations, settlement
               status.
 2/20/2008     Conferred with [redacted] about consent issue;             .50         .50
               reviewed documents regarding the same; conferred
               with opposing counsel about the same.
 2/21/2008     Conferred with [redacted] about consent issue.             .10         .10
 2/27/2008     Conferred with opposing counsel regarding                  .30         .30
               plaintiff's case.
 2/28/2008     Conferred with [redacted] about payment                    .20         .20
               disputes and consent issues.



*10
 3/4/2008      Conferred with [redacted] about payment                    .40         .40
               disputes; overtime issues.
 3/5/2008      Conferred with [redacted] about consent issues.            .20         .20
 3/12/2008     Conferred with [redacted] about payment and                .40         .40
               settlement issues.
 3/18/2008     Conferred with [redacted] and [redacted] about             .30         .30
               payment issues.
 3/26/2008     Conferred with opposing counsel and [redacted]             .40         .40
               about consent issue.
 3/27/2008     Conferred with [redacted] about plaintiffs and             .60         .40
               wage issues; reviewed documents regarding
               the same.
 4/3/2008      Conferred with [redacted] about calculation                .30         .30
               issues.
 4/14/2008     Conferred with [redacted] about consent and                .20         .20
               payment issues.
 4/16/2008     Conferred with [redacted] about consent issue.             .20         .20
 4/19/2008     Conferred with opposing counsel regarding                  .40         .40
               payment; conferred with [redacted] about the
               same.
 4/23/2008     Conferred with opposing counsel about nonpayment;          .50         .40
               conferred with [redacted] and [redacted]
               about the same; strategized about
               response.
 4/24/2008     Conferred with opposing counsel about class                .40         .40
               members; conferred with [redacted] and
               [redacted] about damage issues.
 4/25/2008     Conferred with [redacted] about consent issues;            .50         .50
               conferred with opposing counsel regarding the
               same.
 5/5/2008      Conferred with opposing counsel about                      .20         .20
               calculations.
 5/6/2008      Conferred with [redacted] about wage                       .20         .20
               summaries.
 5/7/2008      Conferred with [redacted], [redacted] about                .50         .50
               wage summaries, other issues.
 5/8/2008      Conferred with [redacted] about wage                       .40         .40
               summaries and settlement terms; conferred
               with opposing counsel regarding the same.
 5/9/2008%     Review of calculations provided by opposing                .20         .00
               counsel.
 5/10/2008     Conferred with [redacted] about PWC report.                .20         .20
 5/11/2008     Conferred with [redacted]r about wage                      .10         .10
               calculation controversy.
 5/13/2008     Meeting with [redacted], [redacted], and                  7.00        2.00
               E-Board members from Locals to review records;
               conferred with opposing counsel; reviewed
               records for K-9 officers; researched law
               on precedents in K9 cases; preparation of
               memorandum regarding the same.
 5/14/2008     Conferred with Attorney Decker about                       .60         .60
               calculations.
 5/16/2008     Conferred with [redacted] about wage                       .30         .20
               summaries; reviewed wage summary.



*11
 5/18/2008     Conferred with [redacted] about calculation                .20         .20
               dispute.
 5/19/2008     Conferred with [redacted] about wage summaries;           1.30         .90
               review of K-9 spreadsheets sent by
               opposing counsel.
 5/20/2008     Conferred with clients about wage summaries               5.00        5.00
               ([redacted], [redacted], [redacted], [redacted],
               [redacted]); wrote memorandum regarding the
               same; conferred about K-9 summaries with K-9
               officers ([redacted], [redacted], [redacted],
               [redacted]).
 5/21/2008     Conferred with clients (see below) regarding              9.00        9.00
               wage summaries; correspondence with them
               regarding the same.
 5/22/2008     Consultations and correspondence with                     6.10        6.10
               numerous clients about their wage summaries
               and other issues surrounding the resolution of
               the action.
 5/23/2008     Conferred with and correspondence with                    5.20        5.20
               numerous clients about their wage summaries
               and other issues related to the resolution of the
               action.
 5/24/2008     Conferred and corresponded with clients                   2.00        2.00
               regarding damage summaries.
 5/25/2008     Conferred with clients about wage summaries.              1.30        1.30
 5/26/2008     Conferred with clients about wage summaries.              2.50        2.50
 5/27/2008     Conferred with multiple clients about wage                3.50        3.50
               summaries.
 5/28/2008     Conferred with multiple clients regarding wage            3.10        3.10
               summaries.
 5/29/2008     Conferred with clients about wage summaries.              2.40        2.40
 5/30/2008     Conferred with multiple clients regarding wage             .70         .70
               summaries.
 5/31/2008     Conferred with [redacted] about ongoing issues,           2.50        2.50
               including calculations and releases; conferred
               and corresponded with clients about damage
               summaries.
 6/1/2008      Conferred with clients about wage and damage               .80         .60
               issues; review of documents regarding the
               same.
 6/2/2008      Conferred with clients about their wage                   1.70        1.70
               summaries; corresponded with them about the
               same.
 6/3/2008      Conferred with multiple clients about their               2.00        2.00
               wage summaries; corresponded with them
               about the same.
 6/4/2008      Conferred with multiple clients about their               1.50        1.50
               wage summaries.
 6/5/2008      Conferred with multiple clients about their               4.50        4.50
               wage summaries.
 6/6/2008      Conferred with clients about their wage                   2.00        2.00
               summaries; corresponded with them about the
               same.



*12
 6/7/2008      Conferred with clients about their wage                   1.30        1.30
               summaries.
 6/8/2008      Conferred with clients about their wage                   1.20        1.20
               summaries.
 6/9/2008      Conferred with clients about their wage                   1.50        1.50
               summaries.
 6/10/2008     Conferred with clients about their wage                    .30         .30
               summaries.
 6/11/2008     Conferred with clients about wage summaries,               .40         .40
               releases, payments.
 6/12/2008     Conversation with [redacted] regarding pay                2.60        2.60
               outs; conversation with opposing counsel regarding
               payment issues; conferred with clients
               about wage summaries.
 6/16/2008     Met with [redacted] about K-9 calculations and            3.20        3.20
               many errors in K-9 calculations; corresponded
               and conferred with clients about the same.
 6/17/2008     Conferred with clients about wage summaries.               .40         .40
 6/18/2008     Met with [redacted] regarding wage summary;               3.50        3.50
               conferred with clients about the same.
 6/19/2008     Conferred with clients about wage summaries;              2.50        2.50
               review of K-9 information; conferred with
               [redacted] about payment processing.
 6/20/2008     Reviewed K-9 information; conferred with K-9              4.13        3.13
               clients about errors in all of their calculations;
               correspondence to opposing counsel regarding
               the same; wrote proposed release form.
 6/22/2008     Conferred with [redacted] about wage summary               .10         .10
               and damages.
 6/23/2008     Conferred with [redacted] about release form;             2.30        1.30
               reviewed and drafted release; conferred with
               clients about wage summaries; correspondence
               to opposing counsel about release; review of
               academy settlement issues.
 6/24/2008     Conferred with clients about wage summary;                2.07        1.70
               conferred with [redacted] about calculations;
               conferred with opposing counsel about release;
               reviewed release.
 6/25/2008     Conferred with opposing counsel regarding                  .90         .90
               wage summaries, releases, payments; conferred
               with clients regarding the same.
 6/26/2008     Conferred with clients about wage summary                  .30         .30
               and differential issues.
 6/27/2008     Met with opposing counsel regarding outstanding           1.80        1.80
               issues; conferred with [redacted] about release,
               payments, and other matters at issue.
 6/29/2008     Conferred with [redacted] about wage summary               .20         .20
               and differential issues.
 6/30/2008     Conferred with opposing counsel about release             1.50        1.50
               and other issues, including K-9 matter; conferred
               with [redacted] about ongoing issues;
               reviewed wage summary and corresponded with
               clients about the same.
 7/1/2008      Conferred with clients about payments,                     .50         .50
               releases, summaries.



*13
 7/2/2008      Conferred with [redacted] about payments,                  .30         .30
               releases.
 7/3/2008      Conferred with [redacted] about release issues;            .80         .80
               corresponded and conferred with opposing
               counsel regarding the same.
 7/7/2008      Conferred with clients regarding wage summary;            4.90        2.40
               reviewed correspondence from opposing
               counsel regarding release; reviewed proposed
               release from Sheriff's Department; research
               law on language proposed by Sheriff; conferred
               with [redacted] about release and system to
               process signing and payments; conversation
               with opposing counsel regarding release; review
               of correspondence from union regarding
               release and meeting to sign documents.
 7/9/2008      Prepared for meeting with clients about release           7.00        7.00
               forms and their wage summaries; correspondence
               with clients about release forms and
               summaries; correspondence with clients about
               K-9 issues; conferred with clients about wage
               summaries and releases.
 7/10/2008     Prepared for meeting with clients from all               11.00       11.00
               shifts; met with clients from all shifts at BTU
               hall throughout the day; conferred with them
               about release forms, summaries; conferred
               with clients about release forms and
               summaries.
 7/12/2008     Conferred with clients about release forms and            1.50        1.40
               summaries; review of the same.
 7/15/2008     Correspondence to all plaintiffs about release            4.70        4.70
               forms and ongoing issues; correspondence to
               opposing counsel regarding the same; conferred
               with clients about wage summaries and
               releases; wrote memoranda regarding the
               same; conferred with multiple clients about
               their releases and summaries.
 7/18/2008     Correspondence to opposing counsel regarding              2.10        2.10
               outstanding issues; correspondence to all
               clients regarding the same; conferred with
               clients about release and differential issues.
 7/20/2008     Conferred with clients regarding wage summaries,          1.70        1.30
               differential issue for education and weekend;
               review of releases.
 7/21/2008     Conferred with opposing counsel about differential        3.00        2.00
               issue; conferred with [redacted] about
               the same; drafted memo regarding issue; draft
               proposal for dealing with issue; conferred with
               clients about summaries.
 7/22/2008     Conferred with clients about wage summaries                .50         .50
               and releases.
 7/24/2008     Conferred with opposing counsel regarding proposal        3.90        3.00
               to deal with ongoing differential issue, K-9
               issues, and nisi period; conferred with [redacted]
               regarding the same; correspondence
               with clients about wage summaries and releases;
               wrote supplemental agreement.



*14
 7/25/2008     Conferred with client ([redacted]) regarding               .80         .50
               wage summaries, releases, and payments;
               wrote supplemental agreement.
 7/26/2008     Conferred with client ([redacted]) about                   .20         .20
               summary; reviewed the same.
 7/27/2008     Conferred with clients about summaries and                 .80         .80
               differential issues; review of summaries
               regarding the same.
 7/28/2008     Conferred with clients about wage summaries,               .40         .40
               releases, payments; call to opposing counsel
               regarding the same.
 7/29/2008     Conferred with [redacted] about resolution of             1.50        1.50
               differential issues, submission of releases;
               correspondence to opposing counsel regarding the
               same; conferred with opposing counsel about
               settlement of renewed violation; conferred with
               client ([redacted]) about wage summary.
 7/30/2008     Conferred with clients about Release continued            2.40        2.40
               violation issue, and unilateral attempt to cure
               ongoing violation; wrote memo to plaintiffs
               regarding delay in payments.
7/31/2008      Conferred with clients about wage summaries,              2.30        2.00
               payments, releases, continued violation issues;
               telephone to opposing counsel regarding the
               same; wrote memorandum regarding unilateral
               payments.
 8/1/2008      Conferred with client ([redacted]) about payments          .60         .60
               and ongoing violation issues; telephone
               to opposing counsel regarding the same.
 8/4/2008      Correspondence to all clients about delayed               2.50        2.50
               payments, ongoing violations, Sheriff's response
               to the same; correspondence to opposing counsel
               regarding ongoing issues with payments;
               conferred with client about supplemental agreement;
               conferred with opposing counsel regarding
               the same; reviewed proposal from opposing
               counsel on supplemental agreement; advised
               client regarding the same.
 8/5/2008      Conferred with [redacted] about supplemental              2.40        2.40
               agreement; reviewed releases for submission;
               correspondence to opposing counsel regarding
               submission; met with clients about releases
               and submission; message to opposing counsel
               regarding submission of releases; conferred
               with client about submission, time for payment.
 8/6/2008      Met with [redacted] and reviewed his summary;             1.40        1.00
               reviewed wage data; reviewed releases; correspondence
               to opposing counsel regarding the
               same.
 8/7/2008      Conferred with clients about settlement issues;           1.00         .80
               conferred with opposing counsel regarding the
               same; review case document for responses.
 8/8/2008      Conferred with clients about damages.                      .10         .10
 8/9/2008      Conferred with client ([redacted]) about                   .20         .20
               penalties and damages.



*15
 8/12/2008     Conferred with K-9 officer ([redacted]) about             1.00        1.00
               outstanding issues; conferred with client ([redacted])
               about wage summary and settlement;
               conferred with [redacted] about releases,
               submissions, and payments.
 8/13/2008     Conferred with [redacted] about late payment              1.00        1.00
               issue; communication to opposing counsel requesting
               clarification of same; correspondence
               to opposing counsel regarding releases.
 8/14/2008     Conferred with clients regarding wage                      .30         .30
               summary and time for payment.
 8/15/2008     Conferred with client ([redacted]), about summary;         .90         .90
               wrote notice for court regarding enlargement
               for review period; conversation with
               clerk about status; correspondence to opposing
               counsel regarding the same; drafted notice of
               change of address; wrote memo on update of
               status.
 8/18/2008     Wrote memo to all plaintiffs about enlargement            1.00        1.00
               of review period, status of payments.
 8/19/2008     Conferred with client about case status; review            .50         .50
               of wage summary.
 8/20/2008     Conferred with clients about wage summaries                .40         .40
               and payments.
 8/21/2008     Conferred with client ([redacted]) about wage              .30         .30
               summaries, releases, payments.
 8/22/2008     Conferred with clients about payments; reviewed           2.10        1.50
               releases; prepared submission of releases
               for Sheriff; conferred with opposing counsel
               about submission of releases.
 8/23/2008     Conferred with [redacted] about payments.                  .10         .10
 8/24/2008     Conferred with clients about damage summaries              .70         .50[10]
               and payments; conferred with K-9 officers
               regarding the same; conferred with Brad
               Louison (JOSAC attorney) about resolution.
 8/25/2008     Conferred with clients about releases and payments;       1.30        1.30
               correspondence to opposing counsel
               regarding the same.
 8/26/2008     Conferred with ([redacted]) about releases and            1.00         .50
               summaries; review of payments, releases not
               filed.
 8/29/2008     Met with K-9 officer about negotiation status;            1.50        1.50
               correspondence to opposing counsel regarding
               settlements; conferred with clients about
               releases and summaries.
 9/2/2008      Conferred with [redacted] about differentials              .10         .10
               and damages.
 9/3/2008      Conferred with clients about wage summaries;               .70         .50
               review of releases.
 9/4/2008      Met with client about wage summary; correspondence        2.50        2.50
               with opposing counsel about
               releases; conferred with clients ([redacted])
               about the same.



*16
 9/7/2008      Conferred with clients about education differential,       .20         .20
               payments ([redacted], [redacted]).
 9/8/2008      Conferred with opposing counsel regarding                  .10         .10
               case issues.
 9/9/2008      Conferred with client ([redacted]) about                   .10         .10
               payment.
 9/10/2008     Conferred with clients ([redacted]) about summary          .70         .50
               of hours issue; conferred with opposing
               counsel about plaintiffs; review of settlement
               agreements.
 9/11/2008     Conferred with K-9 officer about settlement                .20         .20
               dispute.
 9/12/2008     Conferred with clients about payment disputes,             .40         .40
               differential pay.
 9/15/2008     Conferred with opposing counsel about                      .10         .10
               plaintiffs.
 9/17/2008     Conferred with K-9 officer about settlement                .50         .50
               issues; K-9 dispute.
 9/18/2008     Telephone to opposing counsel; review of                   .20         .10
               correspondence relating to calculations.
 9/19/2008     Review of releases; conferred with opposing               2.20        2.20
               counsel regarding K-9 portion and other matters;
               correspondence with K-9 clients regarding
               the same; correspondence with [redacted]
               on ongoing issues; conferred with other client
               [redacted] about the same issue.
 9/23/2008     Conferred with K-9 officer about settlement                .40         .40
               dispute, conferred with client ([redacted])
               about education differential, continued violation.
 9/29/2008     Conferred with clients about calculation issues.           .30         .30
 9/30/2008     Conferred with [redacted] about consent list;              .90         .90
               conferred with opposing counsel about consent
               issue; review documents regarding the same.
 10/2/2008     Met with members of Union Executive Board                 2.50        2.50
               about summaries; reviewed release; cover
               letter to Sheriff regarding the same.
 10/9/2008     Conferred with [redacted] about calculation                .10         .10
               dispute.
 10/10/2008    Conferred with [redacted], about his wage                 1.50        1.50
               summary; reviewed release form; submitted
               same to Sheriff; telephone to opposing counsel
               regarding settlement issues.
 10/11/2008    Conferred with [redacted] about consent issue;             .40         .20
               strategized about the same.
 10/14/2008    Conferred with client, [redacted], about his               .30         .30
               summary.
 10/15/2008    Met with client ([redacted]) about wage summary;          1.00        1.00
               reviewed release with her; correspondence
               to opposing counsel about the same.
 10/17/2008    Conversation with K-9 officer about delay in               .40         .40
               settlement; correspondence to him about the
               same.
 10/20/2008    Correspondence with client about Sheriff's                 .30         .30
               continued failure to address outstanding issues,



*17
               including K-9 case and provide information
               about employees not yet paid.
 10/29/2008    Met with [redacted] about wage summary.                   1.00        1.00
 10/31/2008    Conferred with K-9 officer about payment                   .20         .20
               dispute; conferred with opposing counsel
               regarding the same.
 11/3/2008     Conferred with client about release and wage               .50         .20
               summary; review of court order regarding
               case.
 11/6/2008     Conferred with opposing counsel regarding K-9              .50         .40
               issue, review period; reviewed releases and
               transmitted same to opposing counsel.
 11/10/2008    Called clerk about extending date for review.              .10         .10
 11/13/2008    Correspondence with [redacted] about K-9                   .20         .20
               issue; conferred with K-9 officers about the
               same.
 11/14/2008    Correspondence to opposing counsel regarding               .60         .60
               failure to address K-9 issue; conferred with K-9
               officers about the same.
 11/19/2008    Conferred with K-9 officer [redacted] about                .30         .30
               damage issues; review of damages regarding
               the same.
 11/20/2008    Conferred with client about superior officers'             .20         .20
               calculations.
 11/21/2008    Reviewed summary with client, [redacted].                 1.00        1.00
 11/24/2008    Met with K-9 officers about continued delays              2.00        1.50
               and failure to correct errors in calculations;
               strategized about the same.
 11/25/2008    Conferred with opposing counsel about court                .40         .40
               conference, ongoing K-9 damage issues.
 12/2/2008     Conferred with opposing counsel about K-9                  .30         .30
               issues and related matters.
 12/3/2008     Review of K-9 related documents; correspondence           1.50        1.00
               to opposing counsel regarding K-9
               issues; conferred with K-9 officers regarding
               the same.
 12/10/2008    Conferred with opposing counsel about K-9                  .10         .10
               issues.
 12/11/2008    Conferred with [redacted] about damage issue.              .20         .20
 12/15/2008    Conferred with [redacted] about K-9 damage                 .10         .10
               issue.
 12/17/2008    Correspondence to opposing counsel regarding               .20         .20
               K-9 damage issue; conferred with [redacted]
               regarding the same.
 12/19/2008    Conferred with [redacted] about payment and                .20         .20
               calculation disputes.
 12/22/2008    Conferred with [redacted] about K-9 nonpayment;           1.20         .60
               wrote request for status conference;
               conferred with opposing counsel about the
               same.
 12/23/2008    Conferred with opposing counsel about delays              1.00        1.00
               in K-9 settlement; correspondence regarding
               the same; conferred with K-9 officers about
               settlement issues.



*18
 1/5/2009      Conferred with [redacted] regarding damages.               .10         .10
 1/7/2009      Conferred with opposing counsel regarding                  .20         .20
               damages issues; conferred with [redacted]
               about the same.
 1/8/2009      Conferred with K-9 officers about K-9 payments;           1.10        1.10
               conferred with opposing counsel regarding
               same; correspondence to clients about
               status; review of wage summary and release.
 1/12/2009     Conferred with [redacted] about payment                    .30         .30
               issues.
 1/13/2009     Conferred with K-9 officers about partial payments;        .50         .50
               concerns about unilateral payment, and
               correspondence with Sheriff's attorney; conferred
               with officers about damage issues.
 1/16/2009     Conferred with K-9 officers about payments                 .90         .90
               made, and impact on settlement agreement, and
               about status conference.
 1/20/2009     Attended local union meetings on status of case,          2.20        2.20
               upcoming conference.
 1/22/2009     Conferred with client ([redacted]) about                   .20         .20
               waiver of rights.
 1/23/2009     Conferred with opposing counsel about K-9                 1.70        1.50
               damage issue and continued errors in calculations;
               reviewed spreadsheets regarding same;
               conferred with [redacted] about damages;
               wrote status memo.
 1/26/2009     Conferred with [redacted] and [redacted] about            2.20        1.60
               status conference and outstanding payment issues;
               conferred with opposing counsel regarding
               the same; wrote memorandum regarding
               issues; conferred with clerk regarding issue;
               corresponded with K-9 clients about issues;
               reviewed order on motion to enlarge.
 1/27/2009     Telephone to opposing counsel regarding case;              .50         .50
               conferred with [redacted] regarding the same.
 1/29/2009     Correspondence with K-9 officers about wage               2.30        2.30
               summary issues; conferred with officer regarding
               the same.
 1/30/2009     Conferred with [redacted] about K-9                        .40         .40
               calculations.
 2/2/2009      Met with K-9 officers about calculations.                 2.00        2.00
 2/3/2009      Conferred with [redacted] about payments, case             .40         .40
               status, possible continued violations.
 2/4/2009      Telephone from [redacted] regarding payments.              .10         .10
 2/5/2009      Conferred with opposing counsel about summaries;           .70         .70
               review of payment records; conferred
               with [redacted] regarding the same, and
               ongoing issues; telephone to opposing counsel.
 2/9/2009      Conferred with K-9 officer about calculation               .70         .70
               and settlement dispute; continued errors made
               in calculations.
 2/23/2009     Correspondence to opposing counsel about K-9              2.80        1.80
               calculations; conferred with [redacted] about
               calculation errors; prepared and reviewed
               spreadsheets regarding the same.



*19
 2/24/2009     Reviewed calculation of K-9 officer, [redacted],           .40         .40
               and his correspondence regarding the same.
 3/3/2009      Conferred with Gary [redacted] about calculation           .40         .30
               dispute; reviewed summary; correspondence
               to opposing counsel regarding the same.
 3/4/2009      Conferred with K-9 officers ([redacted]) about             .40         .40
               payment dispute; conferred with [redacted]
               about calculation issue.
 3/5/2009      Conferred with K-9 officer ([redacted])                    .40         .40
               regarding calculation and settlement issues.
 3/6/2009      Conferred with K-9 officer ([redacted])                    .30         .30
               regarding calculation issues; telephone to
               opposing counsel regarding the same.
 3/7/2009      Conferred with officer ([redacted]) regarding              .30         .30
               calculation issues.
 3/17/2009     Conferred with K-9 officers ([redacted]) about             .40         .40
               payment error controversy.
 3/18/2009     Met with [redacted] about K-9 issues; met with            2.50        2.00
               opposing counsel about the same, and other
               outstanding issues; review of documents and
               summaries to support amended payments; conferred
               with [redacted] about payment issues.
 3/24/2009     Conferred with K-9 officer ([redacted]) about              .20         .20
               calculation issues.
 3/25/2009     Conferred with K-9 officer [redacted] about                .30         .30
               calculations.
 3/26/2009     Conferred with [redacted] about K-9                        .40         .40
               settlement issues; conferred with him about
               differentials.
 4/1/2009      Conferred with K-9 plaintiffs about calculation            .70         .70
               error dispute; communications to Sheriff's
               Department about same.
 4/2/2009      Conferred with K-9 clients regarding K-9                   .10         .10
               dispute.
 4/3/2009      Conferred with [redacted] about differentials              .70         .70
               and underpayments; conferred with K-9 officer
               about payments; telephone to Defendant
               regarding the same.
 4/6/2009      Conferred with [redacted] regarding                        .20         .20
               differentials.
 4/7/2009      Telephone to Sheriff regarding K-9 issue; conferred        .40         .40
               with K-9 clients regarding the same.
 4/8/2009      Conferred with K-9 clients regarding K-9                   .50         .50
               issues; telephone to opposing counsel
               regarding the same.
 4/9/2009      Conferred with [redacted] about K-9 payments.              .40         .40
 4/10/2009     Correspondence with ([redacted]) about payments           1.30        1.30
               and calculation controversy; correspondence
               to opposing counsel regarding the same;
               conferred with K-9 clients regarding the same
               and case status.
 4/14/2009     Conferred with K-9 officer ([redacted]) about              .30         .30
               settlement issues.



*20
 4/16/2009     Correspondence to opposing counsel regarding               .50         .50
               K-9 issues; correspondence to [redacted]
               regarding the same.
 4/17/2009     Conferred with [redacted] regarding case.                  .20         .20
 4/18/2009     Conferred with [redacted] about non-payment                .40         .40
               issue; conferred with opposing counsel
               regarding the same.
 4/22/2009     Conferred with [redacted] about settlement and             .90         .60[11]
               ongoing dispute over payments; conferred with
               opposing counsel regarding the same; conferred
               with counsel regarding settlement and
               fee petition; conferred with clerk's office about
               order and request to extend.
 4/28/2009     Conferred with [redacted] about payment                    .10         .10
               status.
 5/4/2009      Conferred with opposing counsel regarding settlement       .20         .20
               period expansion due to K-9 issue.
 5/6/2009      Conferred with K-9 officers about payment and              .50         .50
               calculation dispute; conferred with opposing
               counsel regarding the same.
 5/7/2009      Drafted request for enlargement due to K-9                 .60         .60
               ongoing issues; filed same with court; conferred
               with them regarding the same.
 5/13/2009     Correspondence with opposing counsel regarding            1.20        1.20
               K-9 payments; correspondence with K-9
               officers ([redacted]) regarding the same;
               review of summaries and their comments
               about the same.
 5/18/2009     Communications with [redacted] about calculation           .90         .90
               error; review of documents regarding the
               same; correspondence with opposing counsel
               regarding the same; conferred with [redacted],
               and [redacted] about payments.
 5/19/2009     Conferred with counsel regarding fee petition;             .50         .00[12]
               review of documents regarding the same.
 6/8/2009      Conferred with [redacted] about payment                    .10         .10
               status.
 6/16/2009     Reviewed correspondence from opposing counsel              .40         .00
               regarding PWC calculations; review of
               calculations.
 6/17/2009     Conferred with client about payment status.                .10         .10
 6/22/2009     Conferred with [redacted] about plaintiff status.          .10         .10
 7/12/2009     Conferred with [redacted] about K-9 payment.               .10         .10
 7/13/2009     Conferred with [redacted] about payment                    .10         .10
               status.
 7/25/2009     Conferred with [redacted] about payment                    .10         .10
               status.
 7/27/2009     Conferred with [redacted] about payment                    .10         .10
               status.
 8/17/2009     Conferred with JOSAC attorney (Louison)                    .20         .00[13]
               about case status, areas of mutual concern.



*21
 8/18/2009     Conferred with [redacted] about union meeting              .20         .20
               regarding payments and ongoing violations.
 9/14/2009     Conferred with [redacted] and [redacted] about            2.00        2.00
               unpaid class members; review of records showing
               the same; conferred with opposing counsel
               regarding the same.
 9/24/2009     Reviewed correspondence from Sheriff's                     .10         .10
               Department Personnel Director about
               payment issues.
 9/28/2009     Corresponded with clients regarding unclaimed             1.50        1.30
               monies; review of documents regarding the
               same.
 9/29/2009     Reviewed summaries and release forms for                  1.50      1.30[14]
               transmission to clients not yet paid; correspondence
               to opposing counsel with release of client;
               conferred with Jail union attorney (Louison)
               about related case, release in light of apparent
               continued violation.
 9/30/2009     Conferred with client about wage summary.                  .30         .30
 10/3/2009     Conferred with JOSAC attorney about case;                  .20         .10[15]
               conferred with Scott Walker about case
               resolution.
 10/5/2009     Review of releases; preparation of transmittal             .60         .30
               of releases to opposing counsel; correspondence
               with him regarding the same.
 10/6/2009     Review of releases; preparation of transmittal             .50         .20
               of releases to opposing counsel; correspondence
               with him regarding same; conferred with
               [redacted] about payment status.
 10/8/2009     Preparation for meeting with JOSAC attorney               2.10         .10[16]
               (Louison) for case settlement issues; review of
               documents regarding the same; correspondence
               with him about settlement issues,
               continuing violations; conferred with client
               ([redacted]) about payment status.
 10/13/2009    Reviewed settlement agreements; correspondence             .30         .30
               to opposing counsel regarding the same.
 10/14/2009    Reviewed settlement documents and case                    1.90        1.00
               status; filed enlargement; conferred with
               opposing counsel regarding the same; attended
               meeting of union officials regarding status.
 10/15/2009    Conferred with [redacted] about payment                    .10         .10
               status.
 10/19/2009    Conferred with Sheriff's Department about                  .20         .20
               client payment; conferred with Peter Moccio
               about outstanding money owed plaintiffs.
 10/20/2009    Conferred with Department about remaining                  .30         .20
               employees; reviewed information regarding the
               same.



*22
 10/28/2009    Conferred with client about payment status.                .10         .10
 10/30/2009    Conferred with [redacted] about payment                    .20         .20
               status; conferred with opposing counsel about
               unilateral payments made to cover continuing
               violation.
 11/2/2009     Conferred with [redacted] about release form.              .20         .20
 11/3/2009     Conferred with [redacted] about latest payments,           .30         .30
               inquiry about formula Sheriff is using to
               pay for differentials.
 11/4/2009     Reviewed documents for fee petition; reviewed             2.75        1.00[17]
               releases; correspondence to opposing counsel;
               conferred with [redacted] and [redacted] about
               plaintiffs not able to locate; correspondence to
               opposing counsel about remaining plaintiffs.
 11/5/2009     Conferred with [redacted] about calculation               1.80         .80
               summary and release;
               review of the same; review and coordinate case
               information for
               closeout of matter.
 11/9/2009     Conferred with [redacted] about payments to                .20         .20
               remaining plaintiffs.
 11/13/2009    Conferred with [redacted] about back pay issue             .20         .20
               impacting plaintiff.
 11/16/2009    Conferred with plaintiff about wage payment.               .10         .10
 11/27/2009    Review release and transmit to Sheriff.                    .10         .10
 12/29/2009    Conferred with client about his settlement                 .20         .20
               agreement.
 1/5/2010      Conferred with Department and [redacted]                   .30         .30
               about outstanding payments.
 1/6/2010      Conferred with [redacted] about non-payment                .50         .50
               issues; communication to Department about
               release submitted.
 1/9/2010      Conferred with [redacted] about summary                    .30         .30
               issues, including outstanding payments due.
 1/11/2010     Conferred with [redacted] about release;                   .50         .30
               review of outstanding payment issues.
 1/15/2010     Review order on motion to enlarge; communication           .10         .10
               to opposing counsel request conference
               to narrow dispute.
 1/28/2010     Conferred with counsel in related action about             .40         .00[18]
               contempt request against Sheriff's Department
               for failure to pay settlements.
 1/29/2010     Conferred with opposing counsel in response to             .50         .00[19]
               request for issue narrowing under Rule 7, and
               other matters.
 2/1/2010      Conferred with Department about payment                    .10         .10
               issue impacting class member.



*23
 2/6/2010      Review recent order supporting fee petition;               .40         .00[20]
               conferred with opposing counsel regarding the
               same in effort to narrow dispute over fee
               petition.
 3/1/2010      Conferred with opposing counsel about case                 .20         .00[21]
               status, including attempt to narrow fee petition
               issues.
 3/3/2010      Conferred with [redacted] about non-payment;               .60         .60
               notified opposing counsel of the same; correspondence
               from Bill Sweeney about reason for
               non-payments, conferred with opposing counsel
               regarding the same.
 3/25/2010     Correspondence to opposing counsel regarding               .20         .20
               payment and compliance issues.
 3/26/2010     Conferred with [redacted] about his release.               .20         .20
 4/1/2010      Conferred with opposing counsel about compliance           .20         .20
               issues, attempt to narrow outstanding
               issues.
 4/2/2010      Conferred with opposing counsel about spread-sheets        .40         .40
               relating to compliance issues, and Commonwealth's
               payment of settlements; conferred
               with class representatives regarding the same.
 4/4/2010      Correspondences to opposing counsel about                  .20         .20
               spreadsheets relating to compliance issues;
               follow up with class representatives regarding
               the same.
 4/7/2010      Reviewed settlement agreement; transmitted                 .10         .10
               the same to opposing counsel.
 Total                                                                 278.65      244.93


3. Petition for Attorneys' Fees
Finally, Suffolk contends that the Officers' should not be entitled to recover fees for Rice's hours spent preparing the Petition for Attorneys' Fees. Opp'n Pls.' Pet. Att'ys' Fees 5-6. The First Circuit consistently has held that "time reasonably expended in connection with fee applications is itself compensable," Brewster v. Dukakis, 3 F.3d 488, 494 (1st Cir. 1993), however the Court will exercise its discretion to ensure that such an award is fair and reasonable. This Court views the reasonableness of the hours expended in preparing a fee petition in light of the fact that such preparation "often amounts to little more than `documenting what a lawyer did and why he or she did it.'" Brewster, 3 F.3d at 494 (quoting Gabriele v. Southworth, 712 F.2d 1505, 1507 (1st Cir. 1983)). Rice submits that he expended a total of 45.85 hours preparing the fee petition, as shown in the table provided below.[22]See generally Pls.' Pet. Att'ys' Fees Ex. 5. Given the fact that Rice purports contemporaneously to have recorded the billing records, 45.85 hours is excessive and must be reduced to 35 hours. Thus, 10.85 hours must be subtracted from the *24 total number of hours Rice expended on this matter.
Table 3: Hours Expended Preparing for Fee Petition


                                                                     Hours        Fee
 Date          Description                                           Reported     Hours
 4/22/2009     Conferred with [redacted] about settlement and             .90         .30
               ongoing dispute over payments; conferred with
               opposing counsel regarding the same; conferred
               with counsel regarding settlement and fee petition;
               conferred with clerk's office about order and
               request to extend.
 5/19/2009     Conferred with counsel regarding fee petition;             .50         .50
               review of documents regarding the same.
 11/4/2009     Reviewed documents for fee petition; reviewed             2.75        1.75
               releases; correspondence to opposing counsel;
               conferred with [redacted] and [redacted] about
               plaintiffs not able to locate; correspondence to
               opposing counsel about remaining plaintiffs.
 11/6/2009     Researched law on fee award in FLSA actions.              1.00        1.00
 11/11/2009    Researched law for fee petition; reviewed settlement      2.30        1.50
               agreements for transmittal to Sheriff; conferred
               with opposing counsel about case status.
 11/30/2009    Draft/revised fee petition.                               6.50        6.50
 12/1/2009     Draft/revised fee petition; research law on issues        3.90        3.90
               related to the same.
 12/2/2009     Draft/revised fee petition.                               5.00        5.00
 12/3/2009     Draft/revised fee petition.                               1.00        1.00
 12/5/2009     Draft/revised fee petition.                                .70         .70
 12/6/2009     Draft/revised fee petition.                                .80          80
 12/7/2009     Draft/revised fee petition.                               3.60        3.60
 12/8/2009     Draft/revised fee petition.                               3.00        3.00
 12/9/2009     Draft/revise fee petition; conferred with                 2.40        2.30
               [redacted] about payment summary dispute.
 12/15/2009    Draft/revised fee petition; researched law on             3.00        3.00
               awards in other FLSA cases.
 12/16/2009    Review/analyze and revised fee petition.                  2.80        2.80
 1/25/2010     Review/analyzed fee awards for amendments to              1.60        1.60
               draft of fee petition.
 1/29/2010     Conferred with opposing counsel about delays in            .50         .50
               response to request for narrowing under Rule 7,
               and other matters.
 2/3/2010      Drafted and revised fee petition.                         2.50        2.50
 2/5/2010      Draft/revise fee petition.                                3.00        3.00
 2/6/2010      Review recent order supporting fee petition; conferred     .40         .40
               with opposing counsel regarding the same
               in effort to narrow dispute over fee petition.
 3/1/2010      Conferred with opposing counsel about case                 .20         .20
               status, including attempt to narrow fee petition
               issues.
 Total                                                                  48.35       45.85

*25 Accordingly, this Court concludes that the reasonable hours extended by Rice in this matter, after taking into account the above deductions (5.30 for unrelated communications, 48.986 for excessive post-settlement communications, and 10.85 for the fee petition), total 1,113.434 hours.
Suffolk did not dispute the reasonableness of the number of hours expended by Decker or Delaney. As a result, this Court finds that Decker's purported 6.10 hours and Delaney's purported 31 hours are reasonable.

D. Adjustment of Lodestar Calculation
It is within the Court's discretion to adjust the lodestar figure. See Hensley, 461 U.S. at 434, 103 S. Ct. 1933. In exercising such discretion, the results obtained are the "preeminent consideration." Coutin v. Young & Rubicam P.R., Inc., 124 F.3d 331, 338 (1st Cir.1997). Determining the nature of the rights obtained includes an analysis of: "(1) a plaintiff's success claim by claim; (2) the relief actually obtained; and (3) the societal importance of the right which has been vindicated." Mogilevsky, 311 F.Supp.2d at 221 (quoting Coutin, 124 F.3d at 338) (internal quotations omitted).
The Officers contend they achieved the most favorable results attainable under the FLSA and that such results serve an important public interest and that the Officers should, therefore, recover fees accordingly. Pls.' Pet. Att'ys' Fees 5, 17. The Court does not dispute that the Officers' received a favorable settlement agreement furthering FLSA's important societal interests, however this Court concludes that the lodestar sufficiently compensates the parties and equally serves society's interests. See Mogilevsky, 311 F.Supp.2d at 221 (the rights the FLSA protects are of "substantial importance"). Enhancement of the lodestar is rare and the Officers have failed to overcome the strong presumption favoring its reasonableness. Lipsett, 975 F.2d at 942 ("The [enhancement] exception is a tiny one and we will not permit it to eclipse the rule."). Accordingly, this Court awards the Officers a fee equal to the lodestar calculation, as shown below, without further adjustment.

E. Total Lodestar Calculation
The total lodestar calculation is as follows:


Name          Hours            Rate        Total
Daniel W.
Rice         1,113.434 hours   $350/hour   $389,701.90
Bryan C.
Decker       6.10 hours        $350/hour   $ 2,135.00
Darlene
Delaney      31.00 hours       $50/hour    $ 1,550.00
Total                                      $393,386.90


F. Costs
In addition to the lodestar calculation, this Court must determine the costs awarded to the Officers. The Officers requested, and Suffolk did not dispute, an award of $1,418.76. Pls.' Pet. Att'ys' Fees 19; see Opp'n Pls.' Pet. Att'ys' Fees. This Court, thus, awards the Officers $1,418.76 in costs.

III. CONCLUSION
Accordingly, the Officers' Petition for Attorneys' Fees and Costs, ECF No. 127 is ALLOWED. The total award for fees and costs equals $394,805.66.
SO ORDERED.
NOTES
[1]  Marotta was filed on January 6, 2005. Compl. and Jury Demand, ECF No. 1. Brown was filed on January 28, 2005. Compl. and Jury Demand, ECF No. 1. Each was subsequently amended numerous times to include all presently stated Officers.
[2]  Another dispute arose due to Suffolk's further noncompliance, forcing the parties to enter into a supplemental agreement safeguarding the Officers' right to seek redress for future violations of the FLSA by Suffolk. Pls.' Pet. Att'ys' Fees Ex. 9.
[3]  As indicated in the Stipulation of Dismissal, the parties have agreed that the Officers are entitled to their reasonable attorneys' fees and costs, pursuant to 29 U.S.C. § 216(b). Stipulation of Dismissal ¶ 3, ECF No. 111.
[4]  The Officers requested a fee of $2,622.50 for Attorney Bryan C. Decker, pursuant to his reported 6.10 hours expended on this matter at a rate of $375 per hour. The total fee upon such a calculation, however, comes to $2,287.50. See Pls.' Pet. Att'ys' Fees 18.
[5]  The information contained in this table, and all other tables below, is based on the Billing Summary submitted by Glynn, Landry, & Rice, LLP. Pls.'s Pet. Att'ys' Fees Ex. 5.
[6]  Suffolk also asserts that there is a frequency of communications "with counsel," which must result in a reduction of attorneys' fees. Opp'n Pls.' Pet. Att'ys' Fees 4. This Court finds numerous entries reporting communications with various officers (the specific officers' names having been redacted in the billing summary), however only four entries report general communications "with counsel." Accordingly, this Court finds no reduction necessary for excessive communications "with counsel."
[7]  Due to block billing the Court is unable to decipher the exact time devoted to each task. As a result, the Court used its judgment in apportioning a reasonable number of hours expended for the tasks described and deducted accordingly.
[8]  This table, pursuant to Suffolk's argument, only calculates those post-settlement hours categorized as "communications" in Rice's billing summary. Pls.' Pet. Att'ys' Fees Ex. 5.
[9]  As one such example, 3.20 hours is charged for the following description for the June 16, 2008 billing entry: "Met with [redacted] about K-9 calculations and many errors in K-9 calculations; corresponded and conferred with clients ([redacted]) about the same." Pls.' Pet. Att'ys' Fees Ex. 5 at 67.
[10]  As apportioned and deducted supra in Part II.C.1.
[11]  As apportioned and deducted infra in Part II.C.3.
[12]  As apportioned and deducted infra in Part II.C.3.
[13]  As apportioned and deducted supra in Part II.C.1.
[14]  As apportioned and deducted supra in Part II.C.1.
[15]  As apportioned and deducted supra in Part II.C.1.
[16]  As apportioned and deducted supra in Part II.C.1.
[17]  As apportioned and deducted infra in Part II.C.3.
[18]  As apportioned and deducted supra in Part II.C.1.
[19]  As apportioned and deducted infra in Part II.C.3.
[20]  As apportioned and deducted infra in Part II.C.3.
[21]  As apportioned and deducted infra in Part II.C.3.
[22]  This table represents the Court's determination of the number of hours devoted to preparation of the petition for fees. Due to block billing, again, the Court had to exercise its sound judgment in so deciphering.